Title: To Thomas Jefferson from Richard Mentor Johnson, 27 November 1807
From: Johnson, Richard Mentor
To: Jefferson, Thomas


                        
                            
                            
                            Washington City November 27th 1807—
                        
                        I have been advised by letters from Kentucky, that a recommendation for the office of Judge in the Orleans
                            Territory had been forwarded to this City in Favour of Adam Beaty of Washington now in the same state—I think it my duty to say, that I am well acquainted, with him—He is a man of good
                            moral deportment of great industry—of sound, correct judgement & legal information. And what I shall always deem
                            important he is a sterling republican, attached to the wise measures of your administration—He has a Family. his
                            circumstances as to property moderate—& in every respect a man of merit—If he should be thought worthy of an office. and should not be promoted in the
                            Territory of Orleans, a vacancy in any of the Territories would be filled by him perhaps with equal cheerfulness—I
                            transmit for your Perusal a letter directed to me from Robert Trimble Esqr second Judge of the Court of Appeals in
                            Kentucky. The person recommended I know not,—but from the very high standing of Mr Trimble, I have thought proper to
                            transmit for your consideration—his recommendation relying with confidence on his statement—
                        Accept assurances of my high respect and attachment—
                        
                            Richard M Johnson
                            
                        
                    